Citation Nr: 1523171	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability currently evaluated at 30 percent disabling.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from June 1967 through April 1971, and March 1982 through August 1998.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from certain rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville, Tennessee:  specifically, a February 2012 rating decision which denied service connection for sleep apnea, and a July 2011 rating decision which denied an increased rating for a left knee disability and entitlement to TDIU.

The Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ) in September 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but to decide the following matters without additional evidentiary development would be prejudicial to the Veteran's claims.




Increased Rating for Left Knee Disability 

During the September 2014 hearing, the Veteran contended that his left knee disability has worsened, including that he has endured August 2011 knee surgery, since his last VA examination in February 2011.

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected left knee disability.

Entitlement to TDIU

During the September 2014, the Veteran contended that while he did not wish to raise individual increased claims for his service-connected spine, migraines, asthma, and hearing loss, it is his contention that those disabilities have worsened.

Nevertheless, in light of the Veteran's report of increased symptomatology in his service-connected disabilities, he should be afforded a current VA examination to assess the current impact/ functional effects of his service-connected disabilities in regard to his employability.

Service Connection for Sleep Apnea

During the September 2014 hearing, the Veteran contended that during service he complained of sleep apnea symptoms many times to treating physicians, including restricted and troubled breathing while sleeping, but in service he was prescribed muscle relaxants and inhalers and so mistakenly treated for asthma alone.  The Veteran also stated that he has been told by his treating physician, post-service, that his current sleep apnea is caused in part by his asthma.  A VA examination is required to opine as to direct and secondary service connection for the Veteran's non-service connected sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left knee disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected left knee disability on appeal.

The above examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Schedule the Veteran for an appropriate VA examination(s) in order to determine to determine the degree of occupational impairment resulting from his service-connected disabilities.  In particular, the examiner should discuss, if possible, what impact and functional effects the Veteran's service connected disabilities have on his employability, particularly considering his work and education history.

The above examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of sleep apnea.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether:

(a) it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea was incurred in or aggravated by active duty or is in any other way etiologically related to his active service. 

(b) the Veteran's sleep apnea was caused or permanently aggravated by the Veteran's service-connected disabilities, to include his asthma.

The above examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  After the above is complete, readjudicate the Veteran's claims for service connection for sleep apnea, increased rating for left knee disability, and entitlement to TDIU on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

